Case 2:18-CV-O3235-WB Document 33 Filed 05/01/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

HARBOR ASSOCIATES LIMITED
PARTNERSHIP, a Florida limited partnership,

DR. KRISHNA P. SINGH,
KAPEX I, LLC, a Florida limited liability company,:
and

MULTI-DECADES TRUST, d/b/a
Harbor Associates Limited Partnership

Plaintiffs,
v. : Civil Action

STIMGUARD, LLC, a Bahamas limited liability : Case No.: 2:18-CV-03235-WB
company; :

MICRON DEVICES, LLC, a Delaware limited
liability company;

LAURA PERRWAN;
DR. SANJAY GUPTA;

STIMQ MEDICAL, LLC, a Bahamas limited
liability company;

and JOHN DOES 1-10,

Defendants.

 

STIPULATED [PR0POSED FORM 0F] ORDER T0 sET ASIDE ENTRY 0F
DEFAULT PURSUANT T0 FED. R. CIV. P. ss(c) AND FED. R. CIV. P. 60(b)(4),
AND DISMISS COMPLAINT ANI) FIRST AMENDED cOMPLAINT
PURSUANT T0 FED R. CIV. P. 41(3)(1)(A)(ii) and (A)(z)

Plaintiffs Harbor Associated Limited Partnership, a Florida limited partnership; Dr.

Krishna P.Singh; Kapex I, LLC, a Florida limited partnership; and Multi-Decades Trust, d/b/a

Case 2:18-cV-O3235-WB Document 33 Filed 05/01/19 Page 2 of 3

Harbor Associates Limited Partnership and defendants, StimGuard, LLC, a Bahamas limited
liability company (“StimGuard”); Micron Devices, LLC, a Delaware limited liability company
(“Micron”); the Board of Directors of Micron (together With Micron, the “Micron Defendants”);
Laura Perryman (“Ms. Perryman”); Dr. Sanjay Gupta (“Dr. Gupta”); and StimQ Medical LLC, a
Bahamas limited liability company (“StimQ”, and collectively With StimGuard, the Micron
Defendants, Ms. Perryman and Dr. Gupta, the “Defendants”) hereby stipulate subject to order by
the United States District Court for the Eastern District as follows:

1. The entry of default against the Micron Defendants is set aside;

2. The above captioned matter is dismissed Without prejudice.

Respectfully submitted and approved as to form:

 

 

Counsel for Plaintiff Counsel for defendant Dr. Gupta
Weisberg LaW LaW office of Joseph P. Howard, LLC
By:/s/ Matthew B. Weisberg By:/s/ Joseph P. Howard

Matthew B. Weisberg, Esq. Joseph P. Howard, Esq.

Attorney No. 855 70 Attorney No. 309938

7 South Morton Avenue 1920 Fairfax Avenue

Morton, PA 19070 Cherry Hill, NJ 08003

Tele: (610) 690-0801 Tele : (856) 282-1318

Fax (610) 690-0880 e-mail: ]`howard@iph-law.com

e-mail: mweisber,<_),@vveisberglawoftices.com

Counselfor the Stim Guard Defendants; the
Micron Defendants; Ms. Perryman; and the
StimQ Defendants

The Williams LaW Firm, P.A.

By:/s/ John L. Williams
John L. Williams, Esq.
Attorney No. 88738
1201 N. Orange Street, Suite 600
P.O. BoX 511
Wilmington, DE 19899- 0511
Tele: (302) 575-0873

Case 2:18-cV-O3235-WB Document 33 Filed 05/01/19 Page 3 of 3

FaX: (302) 575-0925
E-mail: John@TrustWilliams.com

Court Approval
SO ORDERED:

Dated:

 

The Honorable Wendy Beetlestone

